Exhibit 10.10

AMENDED AND RESTATED PROMISSORY NOTE

This is an amendment and restatement of the $800,000,000 promissory note issued
on April 16, 2007 by VMware, Inc. to EMC Corporation (the “Original Promissory
Note”). Certain prepayments were made on the Original Promissory Note prior to
the date hereof, such that the outstanding principal amount of this amended and
restated promissory note is $450,000,000 on the date hereof.

 

$450,000,000    June 10, 2011

FOR VALUE RECEIVED, VMware, Inc., a Delaware corporation (the “Maker”), hereby
promises to pay to the order of EMC Corporation, a Massachusetts corporation
(the “Payee”), its successors and assigns, on or before the Maturity Date (as
hereinafter defined), the principal sum of Four Hundred and Fifty Million
Dollars ($450,000,000), together with interest from the date hereof on the
unpaid principal balance hereof from time to time outstanding, pursuant to the
terms and conditions contained herein.

Interest shall accrue on the outstanding principal balance of this Amended and
Restated Promissory Note (the “Amended and Restated Promissory Note”) during
each fiscal quarter of the Payee (each, a “Fiscal Quarter”) at a variable rate
per annum equal to the sum of the LIBOR Rate (as hereinafter defined), plus
0.55%. As used herein, “LIBOR Rate” means the applicable British Bankers’
Association LIBOR rate for deposits in U.S. dollars as reported by any generally
recognized financial information service for an interest period of 90 days, as
of 11:00 a.m. (London time) two business days prior to the first day of each
Fiscal Quarter; provided, however, that if no such British Bankers’ Association
LIBOR rate is available, the applicable LIBOR Rate shall instead be the rate
determined by the Maker to be the rate at which Citibank, N.A., or any other
major bank having principal offices located in New York, New York, offers to
place deposits in U.S. dollars with first class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Fiscal Quarter. The applicable LIBOR Rate as of the date of this
amendment and restatement is 0.3045%, equal to the rate reported on March 30,
2011.

Interest shall be payable quarterly in arrears on the last business day of each
Fiscal Quarter, except that the entire unpaid balance of accrued interest, if
not sooner paid, shall be due and payable in full on or before the Maturity
Date. Interest accrued under the Original Promissory Note but not paid as of the
date hereof shall be due and payable together with interest hereunder on the
last business day of the current Fiscal Quarter. Interest hereunder shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
All payments of interest and principal under this Amended and Restated
Promissory Note shall be in lawful money of the United States of America.



--------------------------------------------------------------------------------

The principal balance evidenced by this Amended and Restated Promissory Note,
together with all accrued but unpaid interest thereon, shall be due and payable
in full on or before April 16, 2015 (the “Maturity Date”); provided, however,
that the Maker shall have the right to prepay this Amended and Restated
Promissory Note in full or in part at any time (the “Prepayment Right”). Any
prepayment amount received by the Payee in connection with the Prepayment Right
shall be applied first to accrued but unpaid interest thereon through the date
of such prepayment, then to principal. Any such prepayment shall be due and
payable without any premium or penalty of any kind.

In the event that the Maker fails to make any interest payment or any other
payment as and when due and such payment remains unpaid for a period of more
than sixty (60) days, the Payee may, at the Payee’s sole discretion, accelerate
the maturity of all amounts due hereunder, all of which shall be immediately due
and payable in full upon written demand from the Payee received by the Maker.
Upon the Maker’s receipt of such written notice of acceleration from the Payee,
all amounts due hereunder shall automatically and immediately be due and payable
in full, without further presentment, demand, protest or notice of any kind, all
of which are hereby expressly waived by the Maker.

The Maker, for itself and its successors and assigns, hereby waives presentment,
protest, notice of demand, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind whatsoever, except for the written notice of acceleration
provided for in the immediately preceding paragraph. Any failure by the Payee to
exercise any right hereunder or otherwise available at law or in equity shall
not be construed as a waiver of the right to exercise the same, or any other
right or remedy, at any time.

The effect of this Amended and Restated Promissory Note is to amend and restate
the Original Promissory Note. This Amended and Restated Promissory Note shall
constitute a renewal, extension and modification of the terms of the Original
Promissory Note and evidences the same indebtedness that existed under the
Original Promissory Note. To the extent that any rights, benefits or provisions
in favor of Payee existed in the Original Promissory Note as of the date hereof,
then such rights, benefits or provisions are acknowledged to be and to continue
to be effective from and after the date of the Original Promissory Note. The
Maker and the Payee agree and acknowledge that any and all rights, remedies and
payment provisions under the Original Promissory Note, as hereby amended and
restated, shall continue and survive the execution and delivery of this Amended
and Restated Promissory Note. The Maker and the Payee further agree and
acknowledge that any and all amounts owing or otherwise due under or pursuant to
the Original Promissory Note immediately prior to the effectiveness of this
Amended and Restated Promissory Note shall be owing and otherwise due pursuant
to this Amended and Restated Promissory Note. All references to the Original
Promissory Note in any agreement, instrument or document executed or delivered
in connection herewith or therewith shall be deemed to refer to this Amended and
Restated Promissory Note, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

No waiver, amendment or other modification of this Amended and Restated
Promissory Note shall be binding upon either the Maker or the Payee, unless in
writing and signed by a duly-authorized representative of both parties. If any
provision of this Amended and Restated Promissory Note shall be prohibited or
invalid under applicable law, such provision shall be ineffective but only to
the extent of such prohibition or invalidity, and without invalidating the
remainder of such provision or the remaining provisions of this Amended and
Restated Promissory Note.

 

-2-



--------------------------------------------------------------------------------

Payee may assign or transfer any or all of the obligations hereunder. This
Amended and Restated Promissory Note shall be binding upon the Maker and its
successors and assigns. This Amended and Restated Promissory Note shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

(Signature Page Follows)

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Promissory Note as of the date first written above.

 

MAKER: VMWARE, INC. By:  

/s/ Mark S. Peek

Printed Name:  

Mark S. Peek

Title:  

Co-President and CFO

PAYEE: EMC CORPORATION

By:  

/s/ Mark H. Glenn

Printed Name:  

Mark H. Glenn

Title:  

VP, Treasury